SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

119
CA 10-00957
PRESENT: CENTRA, J.P., CARNI, LINDLEY, GREEN, AND GORSKI, JJ.


JOSEPH MONTESANO, INDIVIDUALLY AND AS
PRESIDENT OF ROCHESTER FIREFIGHTERS, INC.,
LOCAL 1071, IAFF, AFL-CIO, AS TRUSTEE OF
ROCHESTER FIREFIGHTERS ASSOCIATION MUTUAL AID
FUND, AND ON BEHALF OF ALL OTHER INDIVIDUALS
PROVIDING FIRE PROTECTION TO CITY OF ROCHESTER,
SIMILARLY SITUATED, FREDERICK DINOTO, GARY
DINOTO, KEVIN BILLS AND MICHAEL SULLI,
INDIVIDUALLY AS ROCHESTER FIREFIGHTERS AND AS
TRUSTEES OF ROCHESTER FIREFIGHTERS ASSOCIATION
MUTUAL AID FUND, AND ROCHESTER FIREFIGHTERS
ASSOCIATION MUTUAL AID FUND,
PLAINTIFFS-RESPONDENTS,

                    V                             MEMORANDUM AND ORDER

FLOYD A. MADISON, AS CHIEF OF FIRE DEPARTMENT
OF CITY OF ROCHESTER, AND AS ADMINISTRATOR OF
FIREFIGHTERS’ INSURANCE FUND OF CITY OF
ROCHESTER, WILLIAM A. JOHNSON, JR., AS MAYOR
OF CITY OF ROCHESTER, VINCENT J. CARFAGNA, AS
DIRECTOR OF THE CITY OF ROCHESTER’S FINANCE
DEPARTMENT, CHARLES A. BENINCASA, AS TREASURER
OF CITY OF ROCHESTER AND AS TRUSTEE OF THE
FIREFIGHTERS’ INSURANCE FUND OF CITY OF
ROCHESTER, CITY OF ROCHESTER, FIRE DEPARTMENT
OF CITY OF ROCHESTER, FIREFIGHTERS’ INSURANCE
FUND OF CITY OF ROCHESTER, AND ROCHESTER
FIREFIGHTERS BENEVOLENT ASSOCIATION,
DEFENDANTS-APPELLANTS.
(APPEAL NO. 2.)


THOMAS S. RICHARDS, CORPORATION COUNSEL, ROCHESTER (JOHN M. CAMPOLIETO
OF COUNSEL), FOR DEFENDANTS-APPELLANTS.

CULLEY, MARKS, TANENBAUM & PEZZULO, LLP, ROCHESTER (GLENN E. PEZZULO
OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Monroe County (William
P. Polito, J.), entered April 26, 2010. The order granted in part the
motion of plaintiffs for contempt and sanctions and awarded plaintiffs
legal fees in the amount of $17,541.85.

     It is hereby ORDERED that the order so appealed from is
                                 -2-                           119
                                                         CA 10-00957

unanimously affirmed without costs.

     Same Memorandum as in Montesano v Madison ([appeal No. 1] ___
AD3d ___ [Feb. 18, 2011]).




Entered:   February 18, 2011                   Patricia L. Morgan
                                               Clerk of the Court